Citation Nr: 0841664	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-25 458	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:  Retired Enlisted Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
AK.   

The veteran provided testimony at a March 2007 hearing before 
the regional office.  A transcript of the proceeding is 
associated with the claims folder.  The veteran was scheduled 
for a hearing before the Board in September 2008; however, he 
did not appear for the hearing.   

The case was most recently certified to the Board by the 
Phoenix, Arizona RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from Hepatitis 
C which he sustained and was treated for during active 
service in June 1973.  

A review of the claims folder reveals in-service treatment 
for non-specific mild Hepatitis in June 1973, for which the 
veteran was hospitalized for five days.  Subsequently, an 
August 1973 in-service record showed additional complaints of 
similar symptoms but no further diagnosis was indicated.  The 
veteran's July 1974 separation examination was normal.

Following separation from active service, the veteran's VA 
clinical records show several diagnoses and treatment for 
Hepatitis C.  In January 2001, he was diagnosed with acute or 
unspecified Hepatitis C.  Additionally, a January 2003 VA 
record showed a diagnosis of mild hepatomegaly.  Finally, VA 
examination in December 2004 diagnosed mild Hepatitis C.

With respect to risk factors, VA clinical records dated in 
April 2003 contain the veteran's reports of transnasal 
cocaine use until two months prior to treatment, current 
abuse of alcohol and a history of intravenous drug use from 
approximately 1970 to 1975.  

In December 2004, a VA examiner acknowledged the in-service 
diagnosis of nonspecific Hepatitis C, but noted that it 
quickly resolved, with the veteran returning to full duty 
shortly thereafter.  The examiner noted that the veteran 
tested positive for Hepatitis C in 2000, 27 years after 
separation.  He also noted that the veteran had a 20-year 
history of intravenous drug use, and that his Hepatitis C was 
not treated due to this substance abuse and its mild 
presentation.  The examiner concluded that the veteran's 
Hepatitis C is most likely not related to his service and is 
due to his drug abuse.  

Despite the above opinion, the Board finds that clarification 
is needed before the appeal may be adjudicated.  The examiner 
in December 2004 was not sufficiently clear as to whether the 
in-service diagnosis represented an acute and transitory 
condition or rather was representative of chronic disability 
with symptoms that became dormant for some time.  It is 
further unclear whether the differing diagnoses of record 
indicate that the current hepatitis disorder is 
distinguishable from that found in service.  Moreover, the 
examiner should address the fact that the reported drug use 
occurred following the in-service diagnosis, and should state 
whether this fact alters the previous conclusions in any way.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his diagnosed 
hepatitis.  The claims folder must be 
made available to the examiner.  All 
necessary tests and studies should be 
performed.  The examiner should be 
requested to identify in the examination 
report all of the veteran's potential 
risk factors for contracting hepatitis.  

Following examination and review of the 
claims folder, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's hepatitis either first 
manifested in service or results from an 
in-service risk factor?

To the extent possible, the examiner 
should explain which of the reported 
hepatitis risk factors is the most likely 
cause of the veteran's hepatitis.  The 
examiner must discuss the significance of 
the in-service diagnosis of non-specific 
mild hepatitis and whether that diagnosis 
represented a chronic disability that 
would have had residuals following 
separation from service, or whether it 
was instead an acute and transitory 
condition that would not have involved 
later post-service manifestations.  

In responding to the above inquiries, a 
complete rationale should be provided.  

2.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




